Citation Nr: 1109757	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-40 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, including as secondary to service-connected sleep apnea and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1965 to January 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August and December 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

VA has a duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  


Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Diabetes mellitus will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (emphasis added); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  These above-listed diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

There is no disputing the Veteran has Type II Diabetes Mellitus, which, as mentioned, is included on the list of diseases presumptively associated with exposure to Agent Orange in Vietnam during the Vietnam era.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  But there is no indication he ever set foot in the Republic of Vietnam or on the inland waterways during the Vietnam era to entitle him to consideration of this presumption.  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or along the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

Indeed, here, the National Personnel Records Center (NPRC), a military records repository, confirmed in June 2007 that the Veteran had no overseas service in the Republic of Vietnam during the Vietnam era.  The NPRC also found no evidence that he was exposed to Agent Orange or other herbicides during his service.

Importantly, though, there is still the possibility of presumptive exposure to herbicides due to the Veteran's alleged service in Korea in 1968.  Quite recently, a new provision expanding the herbicide presumption was instituted for certain Veterans who served in Korea along the demilitarized zone (DMZ).  See 76 FR 4245 (January 25, 2011).  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv)  A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  
76 FR 4245 (January 25, 2011).  

There is a list of units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean DMZ.  See M21-1MR manual at part IV, subpart ii, chapter 2, § C.10.p; available at http://vbaw.vba.va.gov/bl/21/M21-1MR/m21-1mr_main.htm (last visited February 28, 2011).  And, notably, one of these units is the "Crew of the USS Pueblo," which in turn was part of the Combat Brigade of the 2nd Infantry Division.

The Veteran maintains that he was exposed to herbicides while serving in the U.S. Air Force in Korea from January to April 1968, which required travel throughout Korea.  See his September 2007 statement.  He alleges he was on a "classified mission," requiring him to locate US Air Force support personnel following the "Pueblo incident," which apparently is in reference to the U.S.S. Pueblo.  See his March and September 2007 statements.  And as already explained, the crew of the USS Pueblo was specifically listed by the DoD as qualifying for the herbicide presumption during the applicable time period.  Id.  Indeed, the Veteran contends he was in the country through April 1968.  A February 1968 service treatment record (STR) denotes he was seen for alcoholic intoxication at Kimpo Air Force Base in Korea.  So this evidence suggests he was in Korea near the time the presumption of exposure to herbicides applies, i.e., beginning on April 1, 1968.  On the other hand, his service personnel records (SPRs) do not specifically confirm whether he served with the crew of the USS Pueblo or any unit identified by the DoD as qualifying for presumptive exposure to herbicides.  

The RO does not appear to have fully complied in its duty to assist the Veteran with confirming his alleged exposure to herbicides while in Korea.  In this regard, it is unclear whether all of his service personnel records have been obtained.  There is no indication, for example, the RO attempted to verify his alleged additional service in Korea during the specific time in question, from January to April 1968.  So the claim requires this further development.  And once done, the RO must determine whether the Veteran was exposed to herbicides while serving in Korea (so not just in Vietnam), and thus, whether presumptive service connection is warranted for his Type II Diabetes Mellitus.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate government entity, including the NPRC and/or any other appropriate Federal agency, to obtain the Veteran's complete service personnel records.  This includes especially requesting any and all information that may verify his service in Korea during 1968.

If no such additional records can be found, or if they have been destroyed, etc., ask for specific documented confirmation of this fact.

If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  
38 C.F.R. § 3.159(c) and (e).


2.  Upon completion of this additional development and any other development deemed warranted, readjudicate the Veteran's claim in light of the additional evidence - including considering whether presumptive service connection is warranted for his Type II Diabetes Mellitus based on his service in Korea under the new 38 C.F.R. § 3.307(a)(6)(iv), effective February 24, 2011.  See 76 FR 4245 (January 25, 2011).  If this claim is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


